      Case 3:19-cr-04880-DMS Document 34 Filed 06/04/20 PageID.85 Page 1 of 1
                                                                            FILED
1                                                                           JUN 0·4 2020
                                                                        CLERK. U.S. D-SiR1CT COURT
2                                                                   SOUTHS.RN DJSTRiCT OF CALIFORNIA
                                                                   av                         DEPUTY
3
4                                UNITED STATES DISTRICT COURT

5                             SOUTHERN DISTRICT OF CALIFORNIA

6    UNITED STATES OF AMERICA,                 Case No.: 19CR4880-DMS
7                   Plaintiff,                 JUDGMENT AND ORDER GRANTING
 8                                             UNITED STATES' UNOPPOSED
           v.                                  MOTION TO DISMISS INFORMATION
9                                              WITHOUT PREJUDICE
     SEBASTIAN GOMEZ-MEDINA,
10
11                  Defendant.

12
13         IT IS HEREBY ORDERED, upon motion by the United States, that the information
14 in the above-captioned case is dismissed without prejudice. This order is entered in the
15 interest of justice and for the reasons stated in the United States' Motion to Dismiss.

16
           SO ORDERED.
17
18         Dated:     .   t,-'/ ·J.0
                                           HONORABLE DANA M. SABRAW
19                                         United States District Judge
20
21
22
23
24
25
26
27
28
